Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 4, 2019

                                       No. 04-19-00699-CV

                            ORION DRILLING COMPANY, LLC,
                                       Appellant

                                                 v.

                                TX ENERGY SERVICES, LLC,
                                        Appellee

                        From the County Court, Jim Wells County, Texas
                               Trial Court No. 19-07-59662-CV
                       Honorable Michael Ventura Garcia, Judge Presiding


                                          ORDER
       Appellant’s brief was due on November 21, 2019. Neither the brief nor a motion for
extension of time has been filed.

         We, therefore, ORDER appellant to file, on or before December 16, 2019, its appellant’s
brief and a written response reasonably explaining (1) its failure to timely file the brief and (2)
why appellee is not significantly injured by appellant’s failure to timely file a brief. If appellant
fails to file a brief and the written response by the date ordered, we will dismiss the appeal for
want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing
involuntary dismissal if appellant has failed to comply with a court order).




                                                      _________________________________
                                                      Irene Rios, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2019.
___________________________________
Michael A. Cruz,
Clerk of Court